MANNHEIMER, Judge,
concurring.
I concur in the majority opinion, with one reservation. It is true that AS 12.55.100(a)(3) authorizes a sentencing court to order a probationer to make support payments to (or for the benefit of) any person whom the probationer is legally obligated to support. But this statute must be read in conformity with Alaska Civil Rule 90.3 (the rule that establishes guidelines for child support awards) and other applicable law governing spousal and child support. A probationer must not be subjected to an additional or extraordinary duty of support as punishment for the probationer’s crime.